45 F.3d 436NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Melvin McCLINTOCK, Petitioner-Appellant,v.Janet BARBOUR, Corrections Dept. of the State of Washington,Respondent-Appellee.
No. 94-35619.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1994.*Decided Dec. 27, 1994.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Washington state prisoner Melvin McClintock appeals pro se the district court's dismissal of his 28 U.S.C. Sec. 2254 petition for writ of habeas corpus.  McClintock contends his guilty plea to two counts of statutory rape was involuntary and that he received ineffective assistance of counsel during plea proceedings.  He also contends that his sentence pursuant to Washington's Indeterminate Sentencing Act, Wash.Rev.Code Sec. 9.95, violates equal protection.  We have jurisdiction pursuant to 28 U.S.C. Secs. 1291, 2253.  We review de novo a district court's denial of habeas relief.  Thomas v. Lewis, 945 F.2d 1119, 1122 (9th Cir.1991).


3
For the reasons stated in Magistrate Judge Wilson's Report and Recommendation dated February 25, 1994, which the district court adopted, we affirm the district court's denial of McClintock's claims that his guilty plea was involuntary and that he received ineffective assistance of counsel.  Because McClintock raised his equal protection argument for the first time in his objections to the magistrate judge's report, we decline to address this claim on appeal.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3